EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel Claims #18-20

Election/Restrictions

This application is in condition for allowance except for the presence of claims #18-20 directed to invention non-elected without traverse.  Accordingly, claims #18 through 20 have been cancelled.

Reasons for Allowance

Claims #1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming a dummy gate over a substrate, forming isolation layers lower that the dummy gate structure, (Han et al., 2018/0047638; Cheng et al., 2018/0190781), it fails to teach either collectively or alone, wherein forming a third opening in the isolation layer by simultaneously removing the dummy gate dielectric layer at a bottom of the second opening to expose the substrate and the top portion of the first modified sidewall spacer, wherein a size of top of the third opening in a direction parallel to a surface of the substrate is larger than a size of bottom of the third opening in the direction parallel to the surface of the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV). The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
07/14/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815